DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Species I, claims 1-2 and 7-10, in the reply filed on 5/25/2022 is acknowledged.

Claims 3-6 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/25/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 and 7-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

	Claim 1 contains the limitations “a plurality of flat panels arranged in a matrix of m rows and n columns, where m ≥ 2 and n ≥2; a plurality of row-direction connection portions which connect together the panels that are adjacent in a row direction; and a plurality of column-direction connection portions which connect together the panels that are adjacent in a column direction” which is unclear. Claim 1 requires m rows and n columns of flat panels and allows m and n to both be equal to 2. However, claim 1 does not require that each row and column of panels have more than 1 panel such that there are multiple connection portions. How many panels and connection portion sections are required by the claim?

	Claim 1 further contains the limitation “a first type row satisfying relationships D1 ≥ 2L and Dy ≥ Dy-1 + 2L and a second type row satisfying relationships Dn ≥ 2L and Dy ≥ Dy+1 + 2L are alternately included, where Dy is a length along the column direction of the column direction connection portions in a yth column, and L is a thickness of the panels” which is unclear. Claim 1 refers to rows and columns of panels and rows and column of connecting portions. The language of the claim makes it unclear which is being referred to. What is the yth column referring to? Is the column referring to a column of panels or a column of connection portions? Additionally, Dn had not been defined and it is unclear what Dn is referring to. The only “n” previously used in the claim is referring to the number of columns of panels which would not correspond to the column of connecting portions since the connecting portions are between two columns and/or rows of panels. What is Dn referring to? Appropriate correction and clarification is required.    

	Claims 2 and 7-10 are additionally rejected as being dependent on a rejected base claim and including all of the limitations thereof. 

Claim 8 contains the limitation “a lower end of the power generation module connected body”. It is unclear what is required by “a lower end”. What is the end lower than? What is the “lower” in relation to?

Claim 8 additionally contains the limitation “and further comprises a conductor layer and a protective layer stacked in a vertical direction”. Claim 8 depends on claim 7 which requires “a conductor” in the connection portion. It is unclear how the conductor recited in claim 7 is related to the “conductor layer” required by claim 8. Are they separate components? Is the “conductor layer” a layer including the “conductor”? 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 7-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Francis et al. (US 2015/0075583).
Regarding claim 1, Francis discloses a panel connected body in Figures 1A-C, comprising:
	a plurality of flat panels (110-113, [25]) arranged in a matrix of m rows and n columns, where m ≥ 2 and n ≥ 2 (As shown in Figure 1A, m=2 and n=2. It is noted that the claims do not require a particular number of panels in each row or column.); and
	a plurality of row-direction connection portions (130, 132) which connect together the panels that are adjacent in a row direction (Figure 1A, [35]-[36]); and 
a plurality of column-direction connection portions (120, 121) which connect together the panels that are adjacent in a column direction (Figure 1A, [30]-[32]),
	the panel connected body is foldable between adjacent panels of the plurality of panels (Figures 1B-1C and [50] and [55]), and
	a first type row (row of spacers 121 and 120) satisfying relationships D1 ≥ 2L (spacer 121 has D=2L, [33]) and Dy≥Dy-1 + 2L (spacer 120 has a length 120a=Tx2x2=4T; thus D2=2L+2L=4T, [32]), where Dy is a length along the column direction of the column-direction connection portions in a y-th column, and L is a thickness of the panels (Examiner notes that a second type row satisfying relationships Dn≥2L and Dy≥ Dy+1 + 2L, is not required since claim 1 allows m=2 and n=2, which results in only one connecting portion row and one connecting portion column as shown in Figures 1A-C of Francis),
the panel connected body satisfies a relationship E ≤Wc - L, where Wc is a length along the column direction of the panels, and E is a length along the column direction of the row-direction connection portions (As shown in Figures 1A-B, the length of the row direction connection portions 130, 132 in the column direction which is left to right in Figure 1A satisfies the claimed relationship. The thickness of the panels is indicated by T in Figure 1A and the length of the panels along the column direction is indicated by L in Figure 1A. The length of 130 and 132 along the column direction (L to R) is less than L-T as shown in Figures 1A-B), 
and opposing ends in the column direction of the row-direction connection portions do not protrude outward in the column direction beyond any of the panels connected together with the row-direction connection portions (None of the connection portions extend beyond the panels, Figure 1A).  

Regarding claim 2, Francis discloses all of the claim limitations as set forth above. Francis additionally discloses that the panel connected body satisfies a relationship E ≤Wc - L x (n - 1) (n=2 in Figures 1A-C, so the relationship is E ≤Wc – L which is satisfied by the row direction connection portions 130, 132 of Francis) and opposing ends in the column direction of the plurality of row-direction connection portions arranged in the same row are aligned along the row direction (Figure 1A).  
 
Regarding claim 7, Francis discloses all of the claim limitations as set forth above. Francis additionally discloses a power generation module connected body (Figure 1A), comprising the panel connected body as set forth above (Figure 1A) wherein the panels (110-113) are power generation modules ([7], [46] and [52]), and at least one of the row-direction connection portion and the column-direction connection portion comprises a conductor electrically connecting the power generation modules ([74]-[75]).

Regarding claim 8, Francis discloses all of the claim limitations as set forth above. Francis additionally discloses that at least one of the row-direction connection portion and the column direction connection portion is located along a lower end of the power generation module connected body, and further comprises a conductor layer (electrical leads 651, 652 can be mounted on a backing as discussed in [74]-[75]) and a protective layer (backing 630) stacked in the vertical direction (Figure 6 and [74]-[76]), and the protective layer (backing 630) is located closer to the lower end than the conductor layer (electrical leads 651, 652) (Figure 6 and [74]-[76]).

Regarding claim 9, Francis discloses all of the claim limitations as set forth above. Francis additionally discloses that the power generation modules are photoelectric conversion modules ([7], [46] and [52]).

Regarding claim 10, Francis discloses all of the claim limitations as set forth above. Francis additionally discloses a power generation device (Figure 1A), comprising: the power generation module connected body as set forth above (Figure 1A); and a main body electrically connected to the power generation module connected body (As discussed in [73], additional devices can be electrically connected to and powered by the photovoltaic cells which reads on “a main body”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSEY A BERNIER whose telephone number is (571)270-1234.  The examiner can normally be reached on Monday-Thursday 12-10 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINDSEY A BERNIER/Primary Examiner, Art Unit 1726